Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant's filing dated December 17, 2021.

Status of Claims
Claims 21-44 are currently pending and are the subject of this office action.
Claims 21-44 are presently under examination.

Priority
The present application is a CON of 15/669,270 (ABN) filed on 08/04/2017 and claims benefit to provisional application No. 62/371,274 filed on 08/05/2016 and 62/371,280 filed on 08/05/2016.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 21-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 2012/0184586) and of Bergeron et. al. (Journal of Medicinal Chemistry (2012) 55:7090-7103).

For claims 21-22, 30, 33 and 41, Bergeron teaches a method of treating diseases associated with the accumulation of metals, like chronic transfusion therapy associated with the treatment of thalassemia or other transfusion-dependent anemias, acute iron ingestion, etc. (see [0005]), wherein the disease is iron overload  (see for example [0127]) and in particular iron overload that results from transfusion (see [0128]), comprising the administration of an iron chelator like the compound of formula (I) (see [0006]) and more specifically compound (S)-4’-(HO)-DAFT-norPE Acid (compound 6, also known as SP-420, see [0021] and Figure 1-2).  The compositions can be administered orally (see [0110], [0115]-[0117] and [0141]).
Bergeron teaches the daily (i.e. every 24 hours) oral administration of the metal chelator (see [0149]).  Further Bergen teaches that compound 6 (SP-420) had an ICE (Iron Cleaning Efficiency) that was 24 times greater than compound 2, and was nearly five times greater than compound 4 (see [0197] and Figure 1).  “The biliary ferrokinetics curve for compounds 6 (SP-420) and 7 were profoundly different than any other type of ligands (see [0197] and Figure 2).  MIC (Maximum Iron Clearance) did not occur until 12-15 hours post-drug, and iron drug was still ongoing even at 48 hours.  In contrast MIC occurred much earlier with other ligands.  If the protracted iron clearance properties of ligand 6 (SP-420) were also observed in humans, thalassemia patients may only need to be treated two to three times a week.  This would be an improvement over the rigors of the currently available treatment options” (see [0197]).  This is also supported by the fact that the efficacy of SP-420 in rodents will mimic the efficacy in primates (see [0188]).  Bergeron also teaches: “the toxicity profile, efficacy as an iron-clearing agent, and physiochemical state, a crystalline solid, make ligand 6 an attractive clinical candidate (see [0196]).
Finally, Bergeron (Med Chem.) teaches that compound 7 (also known as SP-420, see Table 1) is a metal chelator with very favorable pharmacokinetic properties (see for example page 7095, right column and Figure 2) and lower toxicity (see page 7098 under conclusion, first paragraph) than similar analogs.

Since Bergeron teaches the administration of compound SP-420 every 24 hours and based on the teachings by Bergeron of the pharmacokinetics properties of compound SP-420, the skilled in the art will be highly motivated to administer compound SP-420 two to three times a week as explicitly stated by Bergeron (see [0197]).
So from the above the skilled in the art will be motivated to administer compound SP-420 three times a week, and expect an efficient treatment of transfusional iron overload.

The statement in claim 21: “wherein the weekly dose of the SP-420 compound administered would exhibit renal toxicity if administered in seven daily doses” does not require additional steps to be performed and simply expresses an eventual outcome (renal toxicity) if the compound SP-420 were to be administered 7 days a week instead of 3 days a week.  Whether the above statement is correct or not is irrelevant for examination purposes, since simply expresses a possible outcome (renal toxicity) under certain experimental conditions (administering SP-420 7 days a week).   It simply expresses the intended result of an eventual treatment, which is not required in the instant claims.
See also MPEP 2111.04 (II) (Contingent Limitations).
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "the Examiner did not need to present evidence of the obviousness of the method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

 All this will result in the practice of claims 21-22, 30, 33 and 41 with a reasonable expectation of success.


For claim 23 and 34, Bergeron, as stated above, suggests the administration of SP-420 two to three times a week (see [0197]) or once every 24 hours (i.e. 7 times a week, see [0149]).
The above frequencies (from 2 or 3 times a week up to 7 times a week) overlap with the claimed frequency (4 times a week).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.
Moreover, the determination an optimal dose regimen is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, dose interval, etc. in order to achieve a beneficial effect. As the prior art teaches a certain frequency of administration, the dose interval is considered a result effective variable. Thus, it would also have been obvious to have chosen a certain dose interval that most benefits the patient.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
As such, before the effective filing date, it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claims 23 and 34 with a reasonable expectation of success.

For claims 24 and 35, Bergeron teaches that compound SP-420 was administered for 10 days (more than a week, see [0192]).
All this will result in the practice of claims 24 and 35 with a reasonable expectation of success.

For claims 25 and 36, Bergeron suggests that some animals are exposed to the chelators for at least 28 days (i.e. about a month, see [0190]), thus resulting in the practice of claims 25 and 36 with a reasonable expectation of success.

For claims 26-29 and 37-40 Bergeron does not teach that SP-420 is administered for at least three months, six months, for a year or indefinitely.  However, Bergeron teaches the administration of SP-420 for 28 days (see [0190]). 
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.
Moreover, the determination an optimal dose regimen is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, dose interval, etc. in order to achieve a beneficial effect. As the prior art teaches a certain frequency of administration, the dose interval is considered a result effective variable. Thus, it would also have been obvious to have chosen a certain dose regimen that most benefits the patient.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Finally,  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.   In the instant case, Bergeron teaches that the frequency and period of administration are variables that will affect the final efficacy of the treatment. 
As such, before the effective filing date, it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claims 26-29 and 37-40 with a reasonable expectation of success.

For claims 31-32, Bergeron further teaches that the compounds can be in the form of salts, wherein the salt is sodium salt (see for example [0092], thus resulting in the practice of claims 31-32 with a reasonable expectation of success.

For claims 42-43, Bergeron teaches that patients suffering from myelodysplastic syndrome are likely to have transfusional iron overload (see [0234]), thus resulting in the practice of claims 42-43 with a reasonable expectation of success.


2) Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 2012/0184586) and of Bergeron et. al. (Journal of Medicinal Chemistry (2012) 55:7090-7103) as applied to claims 21-43 above, further in view of Sadelain et. al. (US 2003/0022303).

Bergeron teaches all the limitations of claim 44, except for the patient having had a bone marrow transplant.  However, Sadelain teaches that subjects suffering from thalassemia can be treated with bone marrow transplant (see [0004]), thus resulting in the practice of claim 44 with a reasonable expectation of success.



Double Patenting.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,994,535. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of iron overload comprising the administration of the same or similar compounds.  
 Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,567,309. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of iron overload comprising the administration of the same or similar compounds.  
 Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,722,899. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of metal-mediated conditions comprising the administration of the same or similar compounds.   
Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 8,278,458. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to the treatment of iron-overload comprising the administration of the same or similar compounds.   
Even though the patent does not disclose the intervals of administration, determining the optimal dose regime is no more than routine practice in the pharmaceutical art. 


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 15, 2022.